NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                             FILED
                            FOR THE NINTH CIRCUIT                               APR 10 2015

                                                                            MOLLY C. DWYER, CLERK
                                                                              U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                         No. 13-50645

              Plaintiff - Appellee,               D.C. No. 2:04-cr-01697-GAF-3

  v.
                                                  MEMORANDUM*
GEOFFREY C. MOUSSEAU,

              Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                     Gary A. Feess, District Judge, Presiding

                              Submitted April 6, 2015**
                                Pasadena California

Before: D.W. NELSON, TASHIMA, and CLIFTON, Circuit Judges.

       Geoffrey Mousseau (“Mousseau”) appeals pro se the district court’s denial

of his motion to determine the enforceability of a restitution order and to lift a

restitution lien. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court did not err in denying Mousseau’s motion to discharge his

restitution obligation and to lift the restitution lien. First, the Mandatory Victims

Restitution Act (“MVRA”) requires full, not partial, restitution. 18 U.S.C. §

3663A, 3771(a)(6); United States v. Grice, 319 F.3d 1174, 1177 (9th Cir. 2003)

(per curiam). The district court does not have the authority to discharge a

restitution obligation that is not fully satisfied. Here, the restitution obligation has

not been fully satisfied.

      Moreover, a civil settlement in bankruptcy court does not discharge the

criminal restitution obligation mandated by the MVRA. A bankruptcy settlement

subsequent to the imposition of restitution in criminal court does not waive the

requirement of restitution. See United States v. Edwards, 595 F.3d 1004, 1014 (9th

Cir. 2010); see also United States v. Cloud, 872 F.2d 846 (9th Cir. 1989) (holding

“that the existence of a prior bankruptcy settlement does not preclude a subsequent

criminal restitution order”). This is so because restitution serves penal objectives,

such as deterrence, rehabilitation and retribution. Edwards, 595 F.3d at 1013

(citing Cloud, 872 F.3d at 854).

      The district court did not err in designating the bankruptcy trustee as the

victim. The district court directed Mousseau to remit payments to the trustee so

that, in turn, the trustee could return the money to the estate’s creditors. Moreover,


                                            2
even if would have been more precise for the district court to refer to the trustee as

the facilitator for the victims’ recovery rather than the sole victim, this choice in

language did not cause Mousseau harm. The district court properly credited all

payments actually made pursuant to Mousseau’s bankruptcy settlement, as well as

payments by third parties, against Mousseau’s restitution obligation. Even with

these credits, however, Mousseau remains jointly and severally liable for the

balance of money owed under the restitution order, an amount in excess of

$720,000. Pursuant to the MVRA, the district court cannot discharge a prior

restitution order that is not fully satisfied. Any error was harmless.

      AFFIRMED.




                                           3